Citation Nr: 1044797	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-39 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

2.  Entitlement to a compensable evaluation for status post 
sinusitis with allergic rhinitis, prior to May 6, 2008.

3.  Entitlement to an evaluation in excess of 10 percent for 
status post sinusitis with allergic rhinitis, since May 6, 2008.

4.  Entitlement to a compensable evaluation for 
psuedofolliculitis barbae.

5.  Entitlement to a compensable evaluation for lumbar strain, 
prior to June 4, 2008.

6.  Entitlement to an evaluation in excess of 10 percent for 
lumbar degenerative disc disease, since June 4, 2008.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1976, 
and from December 1989 to September 1992.  This case comes to the 
Board of Veterans' Appeals (Board) on appeal from a January 2007 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over 
this case was subsequently transferred to the RO in Roanoke, 
Virginia.

In February 2010, the RO issued a rating decision granting an 
increased evaluation of 10 percent for the Veteran's status post 
sinusitis with allergic rhinitis, effective May 6, 2008; and 
granting an increased evaluation of 10 percent for the Veteran's 
lumbar degenerative disc disease (previously characterized as 
lumbar strain), effective June 4, 2008.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007) (noting that staged ratings are 
appropriate whenever the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings).  The Veteran continues to seek higher 
disability ratings for these conditions.  AB v. Brown, 6 Vet. 
App. 35 (1993) (finding that where a claimant has filed a notice 
of disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, but 
less than the maximum available benefit, does not abrogate the 
pending appeal).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking increased evaluations for his service-
connected hypertension, status post sinusitis with allergic 
rhinitis, psuedofolliculitis barbae, and lumbar degenerative disc 
disease.

After reviewing the Veteran's claims file, the Board finds there 
is a further duty to assist the Veteran in this matter.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In July 2010, the Veteran submitted completed VA Forms 21-4142, 
Authorization and Consent to Release Information to VA, 
indicating that he had received treatment for his sinusitis from 
Sentara Hampton Careplex, from September 2009 to the present; and 
for his lumbar spine from Denbigh Physical Therapy & Sports 
Medicine and S. Foxx, P.T., D.P.T., from 2008 to the present.

When VA is put on notice of the existence of private medical 
records, VA must attempt to obtain those records before 
proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); See 
Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the RO, with the 
assistance of the Veteran, should attempt to obtain these 
treatment records.

At his July 2010 hearing before the Board, the Veteran testified 
that he had been receiving ongoing treatment for his hypertension 
at the VA Medical Center in Hampton, Virginia.  He specifically 
indicated that his hypertension medications had to be increased 
in July 2010.  The evidence of record does not include any VA 
treatment records from this facility after February 2010.  As it 
appears that additional pertinent treatment records are 
available, the RO should attempt to obtain these treatment 
records.  

Records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

During his July 2010 hearing before the Board, the Veteran 
testified that his hypertension, status post sinusitis with 
allergic rhinitis, and lumbar degenerative disc disease had each 
worsened since the last VA examination relating to these 
conditions was conducted in September 2009.  Specifically, he 
testified that the medication he had been taking for his 
hypertension had to be increased, and that he was hospitalized 
due to hypertension in December 2009.  As for his status post 
sinusitis with allergic rhinitis, the Veteran testified that he 
had started receiving antibiotic treatment for sinusitis on a 
monthly basis.  The Veteran testified that his lumbar 
degenerative disc disease was manifested by radiculopathy with 
pain radiating down into both of his lower extremities.  In 
addition, he contended that he had started receiving physical 
therapy for his service-connected back disorder.  Under these 
circumstances, the RO must schedule the Veteran for current VA 
examinations.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (finding that a Veteran is entitled 
to a new examination after a two-year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's 
statutory duty to assist includes a thorough and contemporaneous 
medical examination).  

The Veteran was provided a VA examination to determine the 
severity of his psuedofolliculitis barbae in September 2009.  The 
September 2009 VA examination report noted that the Veteran "has 
exudation [on his] face and neck, itching face and neck and 
crusting neck."  The report failed, however, to provide any 
findings as to the percentage of the entire body affected by this 
condition, or the percentage of exposed area affected by this 
condition.  As this is a rating element considered under 
Diagnostic Code 7806, which was used by the RO to rate this 
condition, the Board finds that the Veteran must be scheduled for 
a new VA examination to determine the severity of this condition.  
See 38 C.F.R. § 4.16, Diagnostic Code 7806 (2010).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for the conditions on appeal 
since in July 2006.  Based on his response, 
the RO must attempt to procure copies of 
all records which have not previously been 
obtained from identified treatment sources.  
In addition, regardless of the Veteran's 
response, the RO must obtain the Veteran's 
updated treatment records from the VA 
medical center in Hampton, Virginia, since 
February 2010 and treatment records from 
the Sentara Hampton Careplex; Denbigh 
Physical Therapy & Sports Medicine; and S. 
Foxx, P.T., D.P.T. from 2008 to the 
present.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the identified 
records, the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the 
claim; and (d) notify the Veteran that that 
he is ultimately responsible for providing 
the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

2.  The Veteran must be afforded the 
appropriate VA examination to determine the 
current severity of his service-connected 
hypertension.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
pertinent symptomatology and findings must 
be reported in detail.  The examiner must 
specifically indicate whether the Veteran's 
service-connected hypertension is 
manifested by diastolic pressure 
predominantly 110 or more, or systolic 
pressure predominantly 200 or more, and if 
continuous medication is currently 
required.  The examiner must provide a 
comprehensive report and the report 
prepared must be typed.

3.  The Veteran must be afforded the 
appropriate VA examination to determine the 
current severity of his status post 
sinusitis with allergic rhinitis.  All 
indicated tests must be accomplished.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
describe all manifestations of the service-
connected allergic rhinitis.  Specifically, 
the examiner must indicate how many 
incapacitating episodes per year requiring 
prolonged (lasting four to six weeks) 
antibiotic treatment the Veteran has had 
due to this condition; and how many non-
incapacitating episodes (characterized by 
headaches, pain, and purulent discharge or 
crusting) the Veteran has per year due to 
this condition.  The examiner must provide 
a comprehensive report and the report 
prepared must be typed.

4.  The Veteran must be afforded the 
appropriate VA examination to determine the 
current nature and severity of his 
psuedofolliculitis barbae.  All indicated 
tests must be accomplished.  The claims 
file must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  The examiner must describe 
all manifestations of the service-connected 
psuedofolliculitis barbae.  Specifically, 
the examiner must indicate the percentage 
of the Veteran's entire body affected by 
the service-connected skin disorder, the 
percentage of the Veteran's exposed areas 
affected, and whether the Veteran's 
service-connected skin disorder has 
required systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs as treatment, and if so, the 
frequency of such treatment during the past 
twelve months.  The examiner must provide a 
comprehensive report and the report 
prepared must be typed.

5.  The RO must make arrangements for the 
Veteran to be afforded the appropriate VA 
examination(s) to determine the nature and 
extent of his service-connected lumbar 
degenerative disc disease.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner.  All pertinent symptomatology and 
findings should be reported in detail.  All 
indicated testing must be conducted, 
including a thorough neurological 
examination.  The examiner must fully 
describe all manifestations of the 
Veteran's lumbar degenerative disc disease, 
to include range of motion studies and any 
neurological symptoms.  The extent of any 
incoordination, weakened movement and/or 
excess fatigability on use as a result of 
the Veteran's service-connected lumbar 
degenerative disc disease must be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement, pain 
and/or excess fatigability on use must be 
assessed in terms of additional degrees of 
limitation of motion of the lumbar 
degenerative disc disease.  The examiner 
must specifically state whether any 
neurologic symptoms found are caused by the 
Veteran's service-connected lumbar spine 
disorder.  The examiner must also 
specifically state whether any neurologic 
symptoms found results in complete or 
incomplete paralysis of any nerve.  The 
specific nerves involved must be 
identified.  If incomplete paralysis is 
found, the examiner must state whether the 
incomplete paralysis is best characterized 
as mild, moderate, or severe; with the 
provision that wholly sensory involvement 
must be characterized as mild, or at most, 
moderate.  The examiner must provide a 
complete rationale for all conclusions 
reached and the report prepared must be 
typed.

6.  The RO must notify the Veteran that it 
is his responsibility to report for all 
scheduled VA examinations, and to cooperate 
in the development of his claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for a scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of any scheduled VA 
examination must be placed in the Veteran's 
claims file.

7.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If any report is deficient in 
any manner, the RO must implement 
corrective procedures.

8.  After completing the above actions, and 
any other development as may be indicated, 
the claims on appeal must be readjudicated.  
If any claim remains denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

